DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Office Action is in response to Applicant’s Response After Final Action filed 12/17/21.  Claims 1-3 were amended and claims 4-12 were cancelled.  
Response to Arguments
3.	Applicant's Response After Final Action filed 12/17/21 has been fully considered but the proposed amendments are not entered.  The proposed amendments to claims 1-3 differ in scope from the limitations found in the prior claim set and therefore further search and consideration would be required.  In particular, proposed amendments to claims 1-3 now positively recite that the control part is “configured to” execute a series of process steps; therefore the recited process steps of the control part defined by the proposed amendments to claims 1-3 are now given patentable weight as they are no longer interpreted as statements of intended use.  Given that the proposed amendments would require additional search and consideration that cannot be completed within the allotted time of the program, the amendments filed 12/17/21 are NOT ENTERED.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        
/RITA P ADHLAKHA/Primary Examiner, Art Unit 1711